United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2833
                                   ___________

Christopher Lee Prosser,                *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Laurain C. Hendricks, Doctor, M.D.;     *
Elisabeth Conley, D.O.; Correctional    * [UNPUBLISHED]
Medical Services, Inc.; Larry Crawford; *
Al Luebbers; Govinarajulu               *
Nagaldinne, M.D., Doctor,               *
                                        *
            Appellees.                  *
                                  ___________

                             Submitted: March 25, 2010
                                Filed: April 12, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Inmate Christopher Prosser appeals an order of the District Court1 denying his
motion pursuant to Rule 60(b) of the Federal Rules of Civil Procedure that sought
relief from two orders of the court: a May 2008 order granting two defendants'



      1
        The Honorable Donald J. Stohr, United Stated District Judge for the Eastern
District of Missouri.
motion to dismiss, and a January 2009 order granting Prosser's motion to voluntarily
dismiss the remaining defendants without prejudice.

      We review the denial of a Rule 60(b) motion for abuse of discretion, see MIF
Realty L.P. v. Rochester Assocs., 92 F.3d 752, 755 (8th Cir. 1996), and we find no
abuse of discretion in this case. As to the May 2008 dismissal order, Prosser sought
Rule 60(b) relief by challenging the substantive basis for the dismissal, but this
challenge should have been raised in a direct appeal of that order. See Sanders v.
Clemco Indus., 862 F.2d 161, 170 (8th Cir. 1988). As to the January 2009 voluntary
dismissal, Prosser did not demonstrate exceptional circumstances warranting relief
from the consequences of his own motion, see Arnold v. Wood, 238 F.3d 992, 998
(8th Cir.), cert. denied, 534 U.S. 975 (2001), and we note that he is free to refile his
claims against the voluntarily dismissed defendants if he so wishes.

      Accordingly, we affirm, and we deny the pending motions.
                     ______________________________




                                          -2-